Citation Nr: 1242986	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-27 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for prostate cancer, including as secondary to herbicide and/or asbestos exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active military service from July 1964 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

According to a Hearing Options Form completed in July 2010, the Veteran indicated he wanted to testify at a hearing before the Board at the Board's offices in Washington, DC, so at a Central Office (CO) hearing.  However, in correspondence received later in the month, his representative indicated a hearing was unnecessary.  The hearing request therefore has been withdrawn.  38 C.F.R. § 20.702(e) (2012).

In April and September 2011, also through his representative, the Veteran submitted additional evidence and argument and waived the right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304.

As well, the Veteran has filed an additional claim for service connection for ischemic heart disease (IHD).  See April 2011 VA Form 21-526b.  This claim, however, has not yet been adjudicated by the RO as the AOJ and, therefore, is referred for appropriate action since the Board does not have jurisdiction to consider it in the first instance.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

And as for the claim that is before the Board, for service connection for prostate cancer, it requires further development before being decided on appeal, so the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

This claim of entitlement to service connection for prostate-related disability, including especially cancer, originally was predicated on the Veteran's purported exposure to herbicides during his service.  He maintains that, while serving aboard the USS Newport News during the Vietnam Era, he was exposed to herbicides and as a result, eventually developed prostate cancer.

His service personnel records confirm he was assigned to the USS Newport News, a deep water (or "blue water") vessel, from December 1965 to October 1968.  Additionally, 1968 deck logs pertaining to the USS Newport News indicate this ship anchored in Da Nang Harbor and conducted gunfire support; however, there is no evidence verifying he actually had service in the Republic of Vietnam, meaning on the landmass or inland waterways (i.e., "brown water" service).  Indeed, after extensive research, the RO's coordinator for the Joint Service Records Research Center (JSRRC) issued a June 2010 memorandum in which it determined that Vietnam service and/or herbicide exposure had not been verified in this case.

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (Vietnam Era) shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

For the purpose of this presumption, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during this period beginning on January 9, 1962, and ending on May 7, 1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.


If a Veteran, who served in the Republic of Vietnam during the Vietnam Era was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases shall be presumptively service connected (meaning presumptively associated with that service), if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  This list of diseases includes prostate cancer.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 
53202-16 (Aug. 31, 2010).

These diseases listed at 38 C.F.R. § 3.309(e), however, shall have become manifest to a degree of 10-percent or more disabling at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10-percent or more disabling within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

But, to reiterate, under 38 C.F.R. § 3.307(a)(6)(iii), in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam must have involved service on the landmass of Vietnam (often referred to as service "in country") or, at the very least, on the inland waterways ("brown water"), so does not include mere service on a deep-water naval vessel in the waters offshore ("blue water").  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525); VAOPGCPREC 27-97.  What constitutes "inland waterways" is not defined in VA regulations; however, VA Adjudication Procedure Manual provides interpretive guidance.  The Manual indicates that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  However, the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Id.  The Manual does note an exception regarding Veterans who served as a coxswain.

So, here, the current record contains no evidence that the Veteran ever had service on mainland Vietnam or in the country's internal waterways.  See 38 C.F.R. § 3.307(a)(6)(iii) (2012); Haas v. Peake, 525 F.3d 1168, 1184-86 (Fed. Cir. 2008); 66 Fed. Reg. 23166 (May 8, 2001).  Development with respect to his claimed herbicide exposure and Vietnam service has been accomplished.

Nonetheless, according to a recent informal hearing presentation dated in April 2011, the Veteran's representative also is now suggesting the Veteran's prostate cancer is secondary to exposure to asbestos during his service.  The representative cited to an internet link reportedly discussing the positive association between asbestos exposure and the risk of prostate cancer.  The RO has not had opportunity to consider this alternative theory of entitlement, and VA must consider all potential bases of entitlement when determining whether service connection is warranted when either expressly raised or otherwise indicated by the record from a sympathetic reading of the pleadings.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  As it would be potentially prejudicial to the Veteran for the Board to consider this additional theory of entitlement in first instance, the Board must remand the claim for the appropriate development and consideration.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

With regards to this necessary development of this alternative theory, there is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations.  In 1988, however, VA issued a circular on asbestos-related diseases providing guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).  VA must analyze the Veteran's claim for service connection for asbestos-related disease under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Recognizing this, with asbestos-related claims, the Board must determine whether the claim development procedures applicable to such claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (while holding that the Veteran's claim had been properly developed and adjudicated, the Court indicated the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's 
claim-development procedures).

VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that, where asbestos exposure is alleged, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, at IV.ii.2.C.9.

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C essentially acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Regarding the M21-1MR's exclusion of prostate cancer from urogenital cancers that may result from inhalation of asbestos fibers, VA's General Counsel determined that the 
M21-1MR provisions discussing asbestos and asbestos-related diseases generally are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.


In this case, the record reflects that the Veteran's military occupational specialty (MOS) was the equivalent of a sheet metal worker.  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1MR, IV.ii.2.C.9.f.  

The Veteran already was granted service connection for pulmonary asbestosis in a March 2004 rating decision based, in part, on his reports of having removed insulation from the USS Bushnell while in service.  So his exposure to asbestos during his service already has been conceded.  What has not also been established, however, is that, like his pulmonary asbestosis, his prostate cancer also is a result or consequence of that asbestos exposure.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Accordingly, the Board is remanding the claim so the RO may consider this alternative theory of asbestos exposure during service as cause of the prostate cancer, and to properly address this alternative theory of entitlement for a VA compensation examination for a medical nexus opinion on this determinative issue.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, even when a Veteran does not have the type of condition commonly accepted as the result of the claimed activity in service, he is not precluded from establishing his entitlement to service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  But as regarding the internet evidence the Veteran's representative has cited as supportive of the claim, where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998). However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from a scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

Accordingly, this claim for prostate cancer is REMANDED for the following additional development and consideration:

1.  Send the Veteran a Veterans Claims Assistance Act (VCAA) letter in compliance with DVB Circular and M21-1, Part VI, regarding his alleged exposure to asbestos while in the military.  [Note:  in point of fact, his exposure to asbestos already has been conceded with the granting of service connection for his pulmonary asbestosis in the March 2004 rating decision based, in part, on his reports of having removed insulation from the USS Bushnell while in service.]

2.  Obtain and associate with the claims file all outstanding evidence pertinent to the claim, including on this now alternatively alleged basis that, like his pulmonary asbestosis, the asbestos exposure in service also is the cause of his prostate cancer.


3.  After giving him time to respond to this additional notice, and upon receipt of all additional evidence, schedule a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) his prostate cancer, like his pulmonary fibrosis, is the result of his already conceded exposure to asbestos during his military service.  If, instead, there is another more likely source or cause of the prostate cancer, then if possible specify what it is.

All diagnostic testing and evaluation needed to make this important determination of causation should be performed.

The examiner should reconcile his/her opinion with all evidence of record, including the medical evidence, the internet link that was provided in the April 2011 informal hearing presentation - http://www.asbestos.com/cancer/prostate.php, and any lay reports of continuing symptoms since service.

The opinion should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.


4.  Then readjudicate this claim of entitlement to service connection for prostate cancer in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


